Title: To Thomas Jefferson from Tench Coxe, 15 September 1793
From: Coxe, Tench
To: Jefferson, Thomas



Septr. 15th. 1793.

Mr. Coxe has the honor to enclose to the Secretary of State a letter from the Attorney Genl. of the Bahamas to Mr. C’s brother, who had written to him upon some business of the Vessels of the U.S. taken into Providence. Mr. J. D. Coxe wishes, that a knowledge of Mr. Franks’s communication may be confined to the principal Officers of the Government, and that the letter may be returned in the course of the Month—also that no copy of it may be taken.
Mr. C. had the honor to receive Mr. Jefferson’s Note relative to the Appointment of West India Consuls.
